Citation Nr: 0427923	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  99-08 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
ankles and legs due to exposure to mustard gas.

2.  Entitlement to an initial compensable rating and a rating 
higher than 30 percent as of July 24, 2003, for interstitial 
lung disease.

3.  Entitlement to an initial rating higher than 10 percent 
for chronic glaucoma.

4.  Entitlement to an initial compensable rating and a rating 
higher than 10 percent as of April 12, 2001, for Schamberg's 
Disease with seborrheic keratosis.


WITNESSES AT HEARING ON APPEAL

Appellant-Veteran and a representative from his 
Congresswoman's office



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1945.  The veteran's honorable service during a period of war 
included participation in mustard gas testing in 1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for an ankle and leg disorder and granted 
entitlement to service connection for interstitial lung 
disease, glaucoma, and Schamberg's Disease with Seborrheic 
Keratosis, all as due to exposure to mustard gas during his 
period of service.  The veteran appealed the denial of 
service-connection benefits for his ankle and leg disorder as 
well as the assignment of the initial ratings for his lung 
disease, glaucoma and skin disorder.  Over the course of this 
appeal, higher ratings have been awarded for both lung 
disease and a skin disorder.  The veteran, however, has 
continued his appeal of all issues.

The issues of entitlement to service connection for an ankle 
and leg disorder and entitlement to increased ratings for 
glaucoma and Schamberg's Disease with seborrheic keratosis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


2.  Prior to April 12, 2001, the veteran had mild symptoms of 
interstitial lung disease with pulmonary function study 
results within normal limits.

3.  As of April 12, 2001, the veteran had a Forced Vital 
Capacity (FVC) of 82 percent predicted, a Forced Expiratory 
Volume in one second (FEV-1) of 78 percent predicted, and a 
FEV-1/FCV ratio of 73 percent.

4.  As of July 24, 2003, the veteran had a  FVC of 68 percent 
predicted, a FEV-1 of 64 percent predicted, and a FEV-1/FCV 
ratio of 74 percent.


CONCLUSIONS OF LAW

1.  Criteria for a compensable evaluation for interstitial 
lung disease prior to April 12, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.96, 
4.97, Diagnostic Codes 6604 and 6825 (2004).

2.  Criteria for a rating of 10 percent for the period of 
April 12, 2001 to July 23, 2003, for interstitial lung 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.96, 4.97, Diagnostic Codes 6604 and 
6825 (2004).

3.  Criteria for a rating higher than 30 percent for 
interstitial lung disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.96, 4.97, 
Diagnostic Codes 6604 and 6825 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's interstitial lung disease has been evaluated 
using a general rating formula for that disability found at 
38 C.F.R. Section 4.97, Diagnostic Code 6825.  Criteria for 
assigning disability ratings for interstitial lung disease is 
as follows:

Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen 
therapy...100

FVC of 50- to 64-percent predicted, or; DLCO(SB) of 
40- to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation...60

FVC of 65- to 74-percent predicted, or; DLCO(SB) of 
56- to 65-percent predicted  
............................................................30

FVC of 75- to 80-percent predicted, or; DLCO(SB) of 
66- to 80-percent predicted  .........................................................10

It is noted that in every instance where the schedule does 
not provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. 
§ 4.31.

The Board notes that the diagnosis at the time of the October 
1997 VA examination was interstitial lung disease and, hence, 
the May 1998 rating decision granted service connection for 
this diagnosis.  Nonetheless, since then, the April 2001 VA 
examination report contained pertinent diagnoses of chronic 
obstructive pulmonary disease (COPD) and mild obstructive 
lung disease, and the July 2004 VA examination report 
contained a pertinent diagnosis of COPD.  It is notable that 
COPD is among the diseases listed at 38 C.F.R. § 3.316(a)(2) 
for which service connection may be presumed with full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service.

Because the medical evidence contains current diagnoses of 
COPD, and in an effort to ensure that the veteran is assigned 
the most favorable rating possible for his lung disorder, the 
Board considered the rating criteria of Diagnostic Code 6604, 
also found at 38 C.F.R. Section 4.97, for COPD.  Criteria for 
assigning disability ratings for COPD is as follows:

Forced Expiratory Volume in one second (FEV-1) less 
than 40 percent of predicted value; or, the ratio 
of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent; 
or, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) 
less than 40 percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation); or, cor pulmonale (right heart 
failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute 
respiratory failure; or, requires outpatient oxygen 
therapy....................................................100 percent

FEV-1 of 40 to 50 percent predicted; or, FEV-1/FVC 
of 40 to 55 percent; or, DLCO(SB) of 40 to 55 
percent predicted; or, maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)..................................................................60 percent

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC 
of 56 to 70 percent; or, DLCO(SB) 56 to 65 percent 
predicted.........30 percent

FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC 
of 71 to 80 percent; or, DLCO(SB) 66 to 80 percent 
predicted.........10 percent

38 C.F.R. Section 4.96 states that ratings under diagnostic 
codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other nor with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.

In October 1997, the veteran underwent VA examination and 
complained of having a productive cough and dyspnea on 
exertion after climbing two flights of stairs.  X-rays 
revealed diffusely pleural thickening bilaterally and were 
interpreted as showing an increase in interstitial markings.  
Pulmonary function studies, including FVC, FEV-1 and FEV-
1/FVC ratio, were interpreted as within normal limits.  The 
veteran was diagnosed as having interstitial lung disease.

In April 2001, the veteran again underwent VA examination and 
complained of a productive cough and dyspnea on exertion.  He 
related that his condition had been stable for over two 
years.  Pulmonary function studies resulted in an FVC of 82 
percent predicted, FEV-1 of 78 percent predicted, and an FEV-
1/FVC ratio of 73 percent.  Diagnoses included chronic 
obstructive pulmonary disease and mild obstructive lung 
disease.

The veteran most recently underwent VA examination in July 
2003 and complained of a productive cough, increased dyspnea, 
and occasional wheezing.  Although the examiner reported that 
the pulmonary function test results were difficult to 
interpret as a result of inconsistent patient effort, the FVC 
was reported as 68 percent predicted, FEV-1 as 64 percent 
predicted, and the FEV-1/FVC ratio was reported as 74 
percent.  Chronic obstructive pulmonary disease was 
diagnosed.

In March 2004, the veteran appeared before the Board and 
testified that he had been treated for various things at VA 
medical facilities over the years and that his respiratory 
disorder had not increased in severity since the most recent 
VA examination for compensation purposes.  He stated that he 
had to clear his throat throughout the day due to drippage, 
and that his nose ran every morning.  The veteran testified 
that he also experienced shortness of breath with exertion.

Given the evidence as outlined above, the Board finds that 
the evidence prior to April 12, 2001, is consistent with the 
assignment of a non-compensable evaluation.  Specifically, 
pulmonary function studies were found to be within normal 
limits.  As such, an initial compensable rating is denied.

As of April 12, 2001, pulmonary function studies show that 
the veteran's FEV-1 was 78 percent predicted, which falls 
within the criteria for assigning a 10 percent rating under 
Diagnostic Code 6604.  Under Diagnostic Code 6825, a 
noncompensable evaluation would still be assigned.  
Accordingly, the Board finds that criteria for a 10 percent 
evaluation were met as of April 12, 2001.

The most recent pulmonary function studies support the 
assignment of a 30 percent evaluation under Diagnostic Code 
6825 as the veteran had a FVC of 68 percent predicted; 
criteria for a 30 percent evaluation under Diagnostic Code 
6604 were also met as the FEV-1 was recorded as 64 percent 
predicted.  Accordingly, the Board finds that criteria for a 
30 percent evaluation were met as of July 24, 2003, when the 
test results were reported.  As noted above, ratings under 
these diagnostic codes may not be combined.  Thus, a single 
30 percent rating is assigned as of July 24, 2003.  

Criteria for the assignment of an evaluation higher than 30 
percent have at no time been met.  Consequently, a rating 
higher than 30 percent must be denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has been retired throughout the course of this 
claim and does not assert that he is totally unemployable 
because of his service-connected lung disorder.  
Additionally, he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful.

The veteran has not required frequent periods of 
hospitalization for his lung disability and there is no 
suggestion in the record of exceptional limitation beyond 
that contemplated by the schedule of ratings.  The Board does 
not doubt that limitation caused by shortness of breath with 
exertion would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairment experienced by 
the veteran and higher evaluations are denied on an extra-
schedular basis as well.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here addressed on appeal 
has proceeded in accordance with the law and regulations. 

Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in May 1998, long before the 
VCAA was enacted, and the VCAA notice with respect to this 
claim was first given to the veteran in August 2002.  The 
Court acknowledged in Pelegrini II that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in August 2002 and again in October 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran's service-connected disability was more severe than 
evaluated, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  In addition, the cumulative effect of 
the notices sent to the veteran was to inform him to send VA 
any pertinent evidence.  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, his Congresswoman wrote to the RO in June 2003 and 
expressed the veteran's desire to have his appeal forwarded 
to the Board for determination notwithstanding an inability 
to obtain private treatment records.  Furthermore, the 
veteran testified before the Board in March 2004.  A 
representative from the veteran's Congresswoman's office also 
testified at that hearing on the veteran's behalf.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An initial compensable evaluation for interstitial lung 
disease is denied.

A 10 percent rating from April 12, 2001 to July 23, 2003, for 
interstitial lung disease is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 30 percent for interstitial lung disease 
is denied.




REMAND

The veteran seeks entitlement to service connection for a 
cold feeling in his legs and feet that began shortly after he 
participated in mustard gas testing in 1944.  The record 
reflects that he was examined by a VA orthopedic specialist 
in August 1997, determined to have mild degenerative joint 
disease in the left ankle, and the physician opined that 
peripheral vascular disease of the lower extremities should 
be ruled out.  Unfortunately, the record does not show that 
the veteran's complaints of coldness were further evaluated.  
As such, this claim must be remanded for further development 
of the medical record.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2003).  

The record also reflects that the veteran is seeking 
entitlement to higher ratings for glaucoma and a skin 
disorder.  A supplemental statement of the case was last 
issued regarding these issues in May 2003, however, 
additional evidence with respect to these claims, including 
VA examination reports dated in July 2003, has been obtained 
and associated with the claims folder.  The veteran has not 
waived review of this new evidence by the RO.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated several provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) implementing 
regulations as contrary to the actual VCAA.  In Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Federal Circuit emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  

Thus, the Board finds that it has no alternative but to 
remand the issues of entitlement to higher ratings for 
glaucoma and a skin disorder to the RO to ensure that all 
evidence of record is properly considered by the RO prior to 
the Board's final appellate consideration.

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records and associate them with the 
veteran's claims folder.

2.  After all treatment records have been 
placed in the claims folder, the RO 
should schedule the veteran for 
appropriate examination(s) to determine 
the nature and etiology of his complaints 
of coldness in his feet and legs.  In 
particular, peripheral vascular disease 
should be ruled out, as suggested by the 
orthopedic examiner in August 1997.  The 
examiner(s) should review the claims 
folder, including the notices regarding 
the veteran's participation in mustard 
gas testing in 1944, perform any and all 
clinical testing needed to determine the 
nature and etiology of his complaints, 
diagnose all disabilities, and render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that each currently 
diagnosed disability is a result of 
active duty service, including exposure 
to mustard gas.  All opinions must be 
supported by complete rationale.

3.  When the development requested has 
been completed, all issues remaining on 
appeal should again be reviewed by the RO 
on the basis of the additional evidence.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) - which should include 
all evidence received since the most 
recent SSOC -- and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This appeal has been advanced on the docket due to the age of 
the veteran and must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



